        Case 4:17-cv-00029-BMM Document 282-1 Filed 01/30/20 Page 1 of 2



 1                   IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE DISTRICT OF MONTANA
 3                              GREAT FALLS DIVISION
 4
 5    INDIGENOUS ENVIRONMENTAL                    CV 17-29-GF-BMM
      NETWORK, et al.,
 6                                                [PROPOSED] ORDER
 7                Plaintiffs,                     ENTERING STIPULATED
      v.                                          SETTLEMENT AGREEMENT
 8
                                                  ON PLAINTIFFS INDIGENOUS
 9    UNITED STATES DEPARTMENT OF                 ENVIRONMENTAL NETWORK
10    STATE, et al.,                              ET AL.’S MOTION FOR
                                                  ATTORNEYS’ FEES AND COSTS
11                Defendants,
12    and
13
      TRANSCANADA KEYSTONE
14    PIPELINE, et al.,
15
      Defendant-Intervenors.
16
17
18
            This matter comes before the Court on the parties’ Stipulated Settlement
19
20
     Agreement on Plaintiffs’ Indigenous Environmental Network et al.’s Motion for

21   Attorneys’ Fees and Costs. Having reviewed the terms and conditions of the
22
     agreement, the Court now finds that there is good cause shown to support entering
23
24   the Agreement. Accordingly, the Court hereby APPROVES the Stipulated
25
     Settlement Agreement. The terms and conditions of the parties’ Stipulated
26
27   Settlement Agreement are incorporated into this Order.
28
        Case 4:17-cv-00029-BMM Document 282-1 Filed 01/30/20 Page 2 of 2



 1         Plaintiffs’ Motion for Attorneys’ Fees and Costs, ECF No. 265, is
 2
     DISMISSED with prejudice.
 3
 4         The Court retains jurisdiction of this matter solely for purposes of enforcing
 5
     the Stipulated Settlement Agreement.
 6
 7
           IT IS SO ORDERED.

 8         Date:                            , 2020
 9
10
11                                          The Honorable Brian M. Morris
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
